Citation Nr: 9917015	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to an increased evaluation for a right knee 
impairment, currently evaluated as 30 percent disabling.

4. Entitlement to an increased evaluation for left hip 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

The claims of entitlement to service connection for right ear 
hearing loss and bilateral tinnitus are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for right ear 
hearing loss and bilateral tinnitus are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for either 
a right ear hearing loss or bilateral tinnitus.  The April 
1965 enlistment examination report noted that the veteran's 
right ear hearing was within normal limits.  Although the 
veteran reported at the time that he had prior ear trouble, 
the examiner did not elaborate.  The March 1969 release from 
service examination report noted normal audiometer results 
for the right ear.

According to the veteran's DD 214, the veteran served in 
Vietnam and his specialty was rifleman.

In July 1974, VA examined the veteran.  According to the 
report, the veteran's external ears and canals were normal.  
Also, hearing loss or tinnitus was not complained of or 
noted.

In October 1997, VA audiological examination results revealed 
mild to moderate sensorineural hearing loss.  The examiner 
diagnosed mild to moderate sensorineural hearing loss and 
bilateral tinnitus.  

In February 1999, the veteran testified before the 
undersigned Member of the Board.  The veteran reported that 
he was a rifleman in Vietnam.  As such, he was exposed to 
acoustic trauma like guns, mortars, and howitzers.  He 
described one noisy incident when a helicopter exploded in 
front of him, knocking him out.  Afterwards, he could not 
hear well for a week.  

Analysis

The veteran is seeking service connection for right ear 
hearing loss and bilateral tinnitus.  The question to be 
answered initially, however, is whether the veteran has 
presented evidence that his claims are well-grounded; that 
is, claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that these claims are not well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Also, a neurological 
disorder, such as a sensorineural hearing loss, will be 
presumed to have been incurred in service if it was 
manifested to a compensable degree of disability within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service. This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability. Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran contends that service connection should be 
granted for his right ear hearing loss and bilateral 
tinnitus.  Although the evidence shows that the veteran 
currently has right ear hearing loss and bilateral tinnitus, 
no competent medical evidence has been submitted to show that 
these disabilities are related to his period of service or 
any incident thereof.  On the other hand, the record reflects 
that the veteran's right ear hearing was normal and there was 
no finding of tinnitus in service, including at the time of 
separation.  Furthermore, the first post-service evidence of 
any right ear hearing loss or bilateral tinnitus was in 
October 1997, almost 30 years after the veteran's separation 
from service.  In short, no medical opinion or scientific 
evidence relating the veteran's current right ear hearing 
loss or bilateral tinnitus to service or any incident of 
service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995).  Here, the veteran has not submitted any 
medical opinion or scientific evidence which supports his 
claim.  The evidence now of record fails to relate either a 
right ear hearing loss or bilateral tinnitus to his service 
or any incident thereof.  Thus, these claims may not be 
considered well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  Since the 
claims are not well grounded, they must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claims of entitlement 
to service connection for right ear hearing loss and 
bilateral tinnitus on a ground different from that of the RO, 
that is, whether the claims are well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claims were well grounded, the RO accorded the 
veteran greater consideration than his claim warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for right ear hearing loss and bilateral 
tinnitus is denied.


REMAND

The veteran perfected an appeal for the issues of entitlement 
to an increased evaluation for a right knee and a left hip 
disability in March 1993.  Increased rating claims are 
generally well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Once a claimant submits a well-grounded claim, 
VA must assist such a claimant in developing the facts 
pertinent to the claim.  Whipp v. Principi, 3 Vet. App. 453.  
The duty to assist includes ordering a thorough and 
contemporaneous medical examination to determine the extent 
of the claimant's disability.

The record notes that that the veteran's right knee and left 
hip were last examined in August 1995.  Given this length of 
time, and in light of the fact that the veteran is presumed 
to have sought the maximum benefit available absent a 
statement to the contrary, AB v. Brown, 6 Vet. App. 35, 38 
(1993), the Board finds that the medical evidence of record 
is stale and inadequate for rating purposes.  Moreover, an 
examination is warranted to assess any functional limitation 
due to pain which may be present and the effects of any 
reported increases in pain or flare-ups resulting from 
activity.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, the Board is REMANDING this case for the following 
actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since August 1995 
for right knee and left hip disabilities.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified which have not been previously 
secured.

2.  Then, the RO should schedule the 
veteran for comprehensive VA orthopedic 
examination to determine the current 
severity of his right knee and left hip 
disabilities.  All indicated tests, 
including range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should specify the nature 
and severity of the symptoms attributed 
to the right knee and left hip 
disabilities.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected right knee and 
left hip.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the veteran's right knee and 
left hip.  The examiner should also be 
requested to determine whether, and to 
what extent, the right knee and left hip 
exhibit weakened movement, excess 
fatigability, or incoordination. A 
complete rationale for any opinion 
expressed must be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal, 
to include consideration of the Court's 
holding in DeLuca.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
issued a supplemental statement of the case and be afforded a 
reasonable opportunity to reply.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  In taking this action, the Board 
implies no conclusion as to any ultimate outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

